Case 1:20-cr-00500-JGK Document 58 Filed 04/19/21 Page 1 ig.
Case 1:20-cr-00500-JGK Document 87 Filed 04/19/21 Page T of

Douglas K. Yatter 53rd at Third
Direct Diat (212) 906-1214 885 Third Avenue
douglas. yatter@lw.com New York, New York 10022-4834

Tel: +1.212,906.1200 Fax: +1.212.751 4864
Www, IW.COrt

LATHAMéeWATKINS t+ FIRM | AFFILIATE OFFICES
Baijing Moscow
Boston Munich

APPLICATION GRANTED Brussels, New York

Century City Orange County

 
 
  

  

 

ae a =D Chicago Paris
SO ORDERED
: ae Lh dete Cg R Sie Dubal Riyadh
April 19, 2021 FOIE (6 vey a Diisseidorf San Diego
ef A —_— . “ Frankfurt San Francisco
VIA ECF 14), 4) . John G, Koeltl, U.S.D.3. Hamburg Sood
i Hong Kang Shanghat
Honorable John G. Koeltl Houston steon Valley
. * . ORIG INngapore
United States District Judge Los Angeles Tokyo
Southern District of New York Madrid Washington, 0.6.
500 Pearl Street Milan

New York, New York 10007
Re: United States v. Hayes et al., No. 20 Cr. 500 (JGK)

Dear Judge Koeltl:

We respectfully submit this letter on behalf of our client Samuel Reed for leave to file a
redacted set of Exhibits A-G (the “Exhibits”), which were cited in but not filed with Mr. Reed’s
April 1, 2021 letter to the Court (ECF No. 42). The government has requested redactions to the
Exhibits, and we have applied the redactions requested by the government.

The government has asked us to inform the Court that it requests these redactions on the
basis that the redacted information:

1) identifies or describes material produced by the Government as Confidential under the
terms of this Court’s Protective Order, Dkt, No. 23; 2) identifies or describes material
produced by the Government as Sensitive under the terms of this Court’s Protective
Order; or 3) refers to a separate and ongoing investigation wholly unrelated to the
Government’s investigation underlying the Indictment.

As this Court found in its Protective Order, the Confidential material “{i) contains
information that affects the privacy, confidentiality, and business interests of individuals
and entities; (ii) would risk prejudicial pretrial publicity if publicly disseminated; and (iii)
would impede, if prematurely disclosed, the Government’s ongoing investigation.”
Protective Order § 2. The Sensitive material contains “information that identifies, or
could lead to the identification of, witnesses whose identifying information the
Government wishes to maintain as confidential based on the protective considerations set
forth herein.” Protective Order 3. The Government respectfully requests redactions of
the identities of individuals and entities whose information has been marked as
Confidential or Sensitive on the same basis: public disclosure of these identities would
itself affect their privacy, confidentiality and business interests; risk prejudicial publicity;
ot impede the Government’s ongoing investigation. Similarly, the Government requests

 
Case 1:20-cr-00500-JGK Document 58 Filed 04/19/21 Page 2 of 2
Case 1:20-cr-00500-JGK Document 57 Filed 04/19/21 Page 2 of 2

Honorable John G. Keeltl
April #9, 2024
Page 2

LATHAM&WATKINS'’

redaction of information related to a separate and ongoing investigation totally unrelated
to the Indictment.

* He *

We are available at the Court’s convenience to discuss any questions about this request.
The Government has asked us to inform the Court that it is also available at the Court’s
convenience to discuss any questions. Thank you.

Respectfully submitted,

/s/ Douglas K. Yatter

Douglas kK. Yatter

Benjamin Naftalis

of LATHAM & WATKINS LLP

cc: All Counsel of Record (via ECF)

 
